UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-1204 HESS CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 13-4921002 (I.R.S. Employer Identification Number) 1, NEW YORK, N.Y. (Address of Principal Executive Offices) 10036 (Zip Code) (Registrant’s Telephone Number, Including Area Code is (212) 997-8500) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler x AcceleratedFiler ¨ Non-Accelerated Filer ¨ SmallerReportingCompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox At March 31, 2016, there were 316,719,379 shares of Common Stock outstanding. HESS CORPORATION Form 10-Q TABLE OF CONTENTS Item No. Page Number PART I FINANCIAL INFORMATION 1. Financial Statements (Unaudited) Consolidated Balance Sheet at March 31, 2016, and December 31, 2015 2 Statement of Consolidated Income for the ThreeMonths Ended March 31, 2016, and 2015 3 Statement of Consolidated Comprehensive Income for the Three Months Ended March 31, 2016, and 2015 4 Statement of Consolidated Cash Flows for the Three Months Ended March 31, 2016, and 2015 5 Statement of Consolidated Equity for the Three Months Ended March 31, 2016, and 2015 6 Notes to Consolidated Financial Statements 7 Basis of Presentation 7 Common and Preferred Stock Issuance 7 Inventories 8 Capitalized Exploratory Well Costs 8 Bakken Midstream Joint Venture 9 Retirement Plans 9 Weighted Average Common Shares 10 Guarantees and Contingencies 10 Segment Information 12 Financial Risk Management Activities 12 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 3. Quantitative and Qualitative Disclosures about Market Risk 27 4. Controls and Procedures 27 PART II OTHER INFORMATION 1. Legal Proceedings 28 2. Share Repurchase Activities 28 6. Exhibits and Reports on Form 8-K 29 Signatures 30 Certifications PART I - FINANCIAL INFORMATION Item 1.Financial Statements.
